                           Case 5:20-cr-00080-J Document 9 Filed 09/08/20 Page 1 of 2

                                  IN THE UNITED STATES DISTRICT COURT FOR THE
                                         WESTERN DISTRICT OF OKLAHOMA

        UNITED STATES OF AMERICA                               )
                                                               )
                                                               )
                                                               )
                                     Plaintiff(s),             )
                                                               )
          v.                                                   )        Case No. CR-20-080-J
                                                               )
        JOSHUA LUCAS
                                                               )
                                                               )
                                                               )
                                     Defendant(s)              )

                                             ENTRY OF APPEARANCE

          To the Clerk of this court and all parties of record:

                    Enter my appearance as counsel in this case for:
          the plaintiff,            , United States of America                                             .
          (Plaintiff/Defendant)                       (Name of Party)


               I certify that I am admitted to practice in this court and am registered to file
          documents electronically with this court.


                                            s/ R.J. Powers                                     9/1/2020
                                            Signature                                           Date

                                             R.J. Powers
                                            Print Name

                                             U.S. DOJ - ENRD / ECS
Criminal Cases Only:                        Firm

       Retained or USA                       150 M Street, N.E
                                            Address
       CJA Appointment
                                             Washington,                      DC                20002
                                            City                             State              Zip Code
       Federal Public Defender
                                             (202) 514-5472
       Pro Bono                             Telephone

                                             richard.j.powers@usdoj.gov
       CJA Training Panel
                                            Internet E-mail Address




    REVISED 05/14/18
             Case 5:20-cr-00080-J Document 9 Filed 09/08/20 Page 2 of 2




                                         Certificate of Service
         ✔ I hereby certify that on September 1, 2020
        ____                                                      , I electronically transmitted the attached

document to the Clerk of Court using the Electronic Case Filing System for filing. Based on the records

currently on file in this case, the Clerk of Court will transmit a Notice of Electronic Filing to those

registered participants of the ECF System.




        _____ I hereby certify that on                            , I filed the attached document with the

Clerk of the Court and served the attached document by

on the following, who are not registered participants of the ECF System:




                                                          R.J. Powers
                                                       V
                                                       s/ Attorney Name
